Citation Nr: 1522151	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-24 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to January 1979, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a TDIU. 

A review of the Virtual VBMS paperless claims processing system was conducted. 


FINDINGS OF FACT

The evidence of record reveals that the Veteran has been unable to secure and follow substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id. 

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but need not discuss in detail the sufficiency of compliance with its provisions because the benefit sought on appeal is being granted. Any potential error on the part of VA in complying with the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

TDIU

The Veteran asserts that his service-connected disabilities have prevented him from obtaining or following substantially gainful employment since 2009. Specifically, the Veteran notes that, since 2009, his service-connected disabilities, in particular his ankle problems and diabetes, type II, have prevented him from physically performing his job as a surveyor, and have required him to seek frequent treatments, interrupting any potential work. The Board finds that the competent evidence of record, as well as the Veteran's lay statements, reveal that the Veteran's service-connected disabilities do in fact cause the Veteran to be unable to secure or retain substantially gainful employment. As such, the Board finds that a TDIU is warranted, and the Veteran's request must be granted. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2014). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities for the relevant time period presently include: residuals of a gunshot wound, fracture left ankle with traumatic arthritis status post arthroscopy (30% from September 1, 2008); diabetes mellitus, Type II (20% from July 14, 2008); osteomyelitis, left distal tibia (20% from September 1, 2008); scars, left ankle (0% from July 24, 2008 and 20% from April 27, 2010); bilateral tinnitus (10 % from September 9, 2010); and bilateral hearing loss (0% from February 1, 1979). 

The Veteran submitted his request for a TDIU in November 2009.  As noted above, the threshold question regarding a TDIU involve whether the Veteran's service-connected conditions amount to the schedular percentage requirement as noted above under 38 C.F.R. § 4.16(a). A cursory glance at the Veteran's service-connected conditions seemly reveals that such threshold requirements have not been met, as no single condition is rated at 60 percent and, while the combined rating amounts to 70 percent during at least part of the appeal period, no single condition is rated 40 percent by itself. Id. 

However, the Board notes that under §4.16(a)(2), all of the Veteran's service connected conditions that are related to a single incident, or of a single etiology, is considered a single disability for purposes of establishing a TDIU. See 38 C.F.R. § 4.16(a)(2). Therefore, all those conditions associated with the Veteran's left ankle injury are all medically related to the Veteran's gunshot wound/injury during service, and are considered together as a single disability. Specifically, this combines his service connected disability of residuals of a gunshot wound, fracture left ankle with traumatic arthritis status post arthroscopy (30%); osteomyelitis, left distal tibia (20%); and scars, left ankle (20% from April 27, 2010). The Board finds that with these conditions combined and treated as a single condition, the Veteran does have a single rating of 60 percent.  

The question that remains, however, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment; that is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran noted in his initial filing in November 2009, on VA From 21-8940, that he had worked as a surveyor for the last 20 years, and has a college education. Since 1998, the Veteran has been self-employed, doing surveying work. Subsequent lay statements, however, to include his notice of disagreement and his VA Form 9, reveal that his service-connected disabilities, specifically his ankle conditions, prevent him from working at all. Although the Veteran has stated that he has not sought employment, he contends that his frequent treatments and doctor's visits prevent him from obtaining or keeping any possible employment opportunities. 

The Board recognizes that the ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."). Likewise, the Board notes that it is within its discretion to determine the need for a medical or social and industrial examination/opinion when dealing with the combined effects of multiple service-connected conditions. See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the regional office (RO) or the Board."). The Board finds that there is ample evidence on record, both medical and lay, that places the question as to the Veteran's employability at least in equipoise; therefore, a vocational examination/opinion is unnecessary. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due solely to impairment resulting from his service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose v. Brown, 4 Vet App. 361, 363 (1993).

The Veteran was afforded a VA Compensation and Pension (C&P) examination in May 2010. During this examination the Veteran was examined for his various left ankle disabilities, and his diabetes type II. The VA examiner also conducted a thorough review of the Veteran's medical history and records. Among other things, the VA examiner noted objective limitation of motion in the Veterans left ankle due to his service-connected conditions which included recurrent infections (osteomyelitis) stiffness, pain, swelling and instability. The examiner also noted that the Veteran was in constant pain, experienced flares-ups, and could not walk or stand for a prolonged period of time. Finally, the Veteran was noted to be limping while ambulating, and used a brace for his left ankle. 

With regards to the Veteran's diabetes type II, the examiner noted that his condition made him prone to infection and pneumonia on an annual basis. The Veteran was also prone to respiratory infections such as bronchitis because of his uncontrolled diabetes. The VA examiner finally concluded that, with regards to the Veteran's employability, the Veteran's service-connected conditions relating to his left ankle and his diabetes type II, would allow the Veteran do only part-time sedentary work.  

The Veteran was also afforded a C&P examination regarding his service connected hearing loss and tinnitus in April 2010. The examiner diagnosed the Veteran with moderate to severe bilateral hearing loss during the examination. With regards to the effect the Veteran's hearing loss has on his occupation, the examiner noted that the hearing loss and tinnitus had significant functional effect on the Veteran's ability to work. Specifically, the Veteran had difficulty hearing any conversation or speech when there is background noise (even with his hearing aids), and that any acoustic exposure would further impact his hearing loss. The examiner opined that an indoor, quiet position would be optimal for the Veteran's condition. 

The Board finds both these examinations and the medical opinions/conclusions reached therein to be highly probative. Both expressed a thorough analysis of the Veteran's service-connected conditions and how they affect the Veteran's employability. The Board finds that in both cases the VA examiners noted that the Veteran, at minimum, could no longer perform the tasks required for being a surveyor, the occupation he has practiced for the lasted 20 years, and also prior to entering military service. It would seem that the summation of these two examinations would result with the Veteran working a part-time sedentary indoor position that has no noise exposure. The Board finds that such restrictions to his employment, when viewed in light of the Veteran's job experience and education, warrants a finding that such a position is either not obtainable by the Veteran, or not considered substantially gainful employment under VA regulations. 

Additionally, the Board notes that the record is rife with medical treatment records that show treatments and follow-up visits to VA medical centers for the Veteran's various medical conditions. The records show that throughout the appeals period the Veteran visited a medical center up to a few times a week. These records also show that the Veteran received physical therapy treatments multiple times a week in 2009. Although the Board acknowledges that not all of these conditions are service-connected, such as his heart condition and hypertension, the Board still finds that such records demonstrate a critical hurdle with regards to obtaining a substantially gainful (full-time) employment, due to his service-connected disabilities. 

Indeed, the Veteran has continuously contended that he cannot find full-time and gainful employment because he must get treatments for his various service-connected conditions. The Veteran asserts that just for his left ankle condition, the he has to maintain physical therapy 2-3 times a week. 

The Board finds both the VA medical opinions and the Veteran's lay statements to be probative regarding employability. Considering the Veteran's professional experience and his service-connected disabilities, which require him to frequently visit doctors and prevents him from walking and standing for a prolonged period of time, the Veteran cannot be considered employable. The Veteran's records show that he wears a brace on his left ankle, walks with a limp, and cannot walk on uneven ground.  The Board finds that such disability picture manifestly frustrates the Veteran's ability to obtain or retain any employment. 

Furthermore, the Board finds that even if the Veteran's service-connected disabilities are to be construed as allowing him to obtain employment, such employment cannot be considered to be substantially gainful. The Board finds the May 2010 VA examiners opinion regarding this matter poignant to this point, specifically, when he opines that the Veteran's would only be able to obtain sedentary employment on a part-time basis. This, the Board assumes, is because of the Veteran's difficulty in moving, as well as his frequent medical appointments. Regardless, the Board does not find that a part-time sedentary position, of which the Veteran has no training or experience for, can be considered substantially gainful.     
 
Accordingly, based on the facts presented here, the Board finds that the evidence is at least in equipoise as to the Veteran's entitlement to TDIU. The evidence demonstrates that the Veteran's combined service-connected conditions prevent him from retaining or keeping a substantially gainful employment; and considering the limitations of his experience and education, he could not reasonably expect to obtain gainful employment of a sedentary nature. Therefore, giving the benefit-of-the-doubt to the Veteran, entitlement to a TDIU rating is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is granted. 



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


